NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JOEL DAVID JOSEPH,                               No. 12-56141

               Plaintiff - Appellant,            D.C. No. 2:11-cv-06598-CAS-
                                                 AGR
  v.

STATE BAR OF CALIFORNIA,                         MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Joel David Joseph, an attorney, appeals pro se from the district court’s order

dismissing his action arising from his failure to pass the California Bar Exam. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the

basis of Eleventh Amendment immunity. Cholla Ready Mix, Inc. v. Civish, 382

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 969, 973 (9th Cir. 2004). We affirm.

      The district court properly dismissed Joseph’s action because the State Bar

of California is entitled to Eleventh Amendment immunity. See Hirsh v. Justices

of the Supreme Court, 67 F.3d 708, 715 (9th Cir. 1995) (per curiam) (the State Bar

of California is an arm of the state and is entitled to Eleventh Amendment

immunity).

      The district court did not abuse its discretion by denying Joseph’s Fed. R.

Civ. P. 60(b) motion because Joseph failed to establish grounds for such relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and requirements for

reconsideration).

      Joseph’s contention that the district court deprived Joseph of due process by

allegedly failing to serve him electronically with its dismissal order and not

entering a separate judgment is unpersuasive. See Stephanie-Cardona LLC v.

Smith’s Food and Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“[E]ven if

the district court does not set forth the judgment on a separate document, an

appealable final order is considered entered when 150 days have run from the time

the final order is docketed.”).

      AFFIRMED.


                                           2                                     12-56141